DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 15, 2021 has been entered.
Information Disclosure Statement
The Examiner acknowledges the three IDSs dated July 30, 2020 but notes that copies of the cited NPL, cited foreign references, and English translation of the cited foreign references (or any indication of which of the cited US PGPub or US Patent No. corresponds to the respective cited foreign reference) have not been provided and consequently have not been considered. See the annotated IDSs for a complete list of the references that have been considered and the references that have not been considered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 11-12, 17, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US PGPub 2017/0047584).
Regarding Claim 1, Hwang discloses an anode electrode for a lithium battery ([0015]), said electrode comprising multiple particulates of an anode active material (see Figs. 1-4), wherein at least a particulate comprises a core ([0036]) and a thin encapsulating layer encapsulating said core ([0070]-[0071], second shell), wherein said core comprises a plurality of porous primary particles having a pore volume Vpp and a solid volume Va ([0036], [0040], second pores), an electron-conducting material as a matrix ([0036], conductive material) occupying from 1% to 30% by weight of said particulate weight ([0047]), which falls within and therefore reads on the instantly claimed range of 0% to 50% by weight of said particulate weight, and additional pores having a pore volume Vp ([0039], first pores), wherein said additional pores are not part of the primary particles ([0039], wherein said additional pores are formed by agglomeration of the primary particles and consequently are not part of the primary particles).

The Examiner notes that the instant specification discloses an anode electrode comprising additional pore volume having a pore volume Vp, wherein said additional pores are between the primary particles and the encapsulating layer, wherein said additional pores are not part of the primary particles necessarily and inherently exists when the encapsulating layer of the particulate is formed to encapsulate the core by the process of spray-drying, wherein the particulate is then heat treated in order to convert the sacrificial polymer into pores  (Figs 3(A), 4, and P23, L9-P24, L2, P40-42, see Examples 1-2).
Hwang discloses wherein the encapsulating layer is formed to encapsulate the core ([0070]-[0071], second shell) by the process of spray-drying ([0076], [0093]), wherein the wherein the particulate is then heat treated in order to convert the sacrificial polymer into pores ([0077], [0082], [0093]) and therefore because the method of forming the anode active material particulate of Hwang is substantially the same as that disclosed in the instant specification, said additional pores of Hwang would necessarily and inherently be between the primary particles and the encapsulating layer, as evidenced by Figs 3(A), 4, and P23, L9-P24, L2, P40-42, see Examples 1-2 of the instant specification. 
Hwang further discloses wherein said core comprises silicon and therefore does not contain a carbon foam or porous carbon matrix ([0036]), and said thin encapsulating layer comprises an electrically conducting material ([0070], carbon), and wherein the particulate has a total pore-to-solid ratio (Vp+Vpp)/Va from 0.5/1.0 to 3.0/1.0 ([0055]), which falls within and 
Hwang does not explicitly disclose wherein said thin encapsulating layer has a thickness from 1 nm to 10 µm. However, Hwang discloses wherein said particulate of anode active material has a diameter in the range of 0.5 µm to 55 µm in order to successfully prepare a uniform electrode, wherein said particulate comprises the core ([0036]), a graphene coating layer on said core ([0037]), and said thin encapsulating layer ([0069]), wherein the core has an average particle diameter of 0.5 µm to 50 µm in order to successfully prepare a uniform electrode ([0153], [0056], [0068]) and wherein the graphene coating layer has a thickness in the range of 0.3 nm to 300 nm in order to successfully protect the core from the electrolyte solution during charge and discharge, suppress the volume expansion of the core while maintaining movement of the lithium ions to sufficiently generate the reaction of the core particles with lithium, thereby increasing the reversible capacity ([0066]). The Examiner notes that two times the thickness of the thin encapsulating layer plus two times the thickness of the graphene coating layer plus the diameter of the core would equate the diameter of the particulate, and therefore the thin encapsulating layer consequently has a thickness that is calculated to be in the range of greater than 0, because the thin encapsulating layer exists, to less than about 27 µm, which encompasses the instantly claimed range of 1 nm to 10 µm.
It would have been obvious to one of ordinary skill in the art to utilize the encompasses portion of the range disclosed by Hwang for the thickness of the thin encapsulating layer, with 
Modified Hwang further discloses wherein the thin encapsulating layer increases the mechanical strength of the particulate ([0071]). The Examiner notes that the thickness of the thin encapsulating layer must be thick enough to successfully increase the strength of the particulate ([0071]) while being thin enough to maintain movement of the lithium ions to sufficiently generate the reaction of the core particles with lithium, thereby increasing the reversible capacity ([0066]).
Furthermore, it would have been obvious to one of ordinary skill in the art to optimize the thin encapsulating of modified Hwang to have a thickness the range of range of 1 nm to 10 µm through routine experimentation, wherein a skilled artisan would have reasonable expectation of success that such would successfully increase the mechanical strength of the particulate while maintaining movement of the lithium ions to sufficiently generate the reaction of the core particles with lithium, thereby increasing the reversible capacity, as desired by modified Hwang. 
While modified Hwang does not explicitly disclose wherein the electrically conducting material has an electric conductivity from 10-6 S/cm to 20,000 S/cm and a lithium ion conductivity from 10-8 S/cm to 5 x 10-2 S/cm, modified Hwang discloses wherein said thin encapsulating layer comprises a carbonaceous material ([0070], carbon) having a thickness in -6 S/cm to 20,000 S/cm and a lithium ion conductivity from 10-8 S/cm to 5 x 10-2 S/cm, as evidenced by P20, L19-29 of the instant specification. 
Regarding Claim 2, modified Hwang discloses all of the limitations as set forth above. Modified Hwang further discloses wherein said thin encapsulating layer comprising the electrically conducting material comprises a carbonaceous material ([0070], carbon).
Regarding Claim 3, modified Hwang discloses all of the limitations as set forth above. Modified Hwang further discloses wherein said thin encapsulating layer comprising the electron-conducting material forms a conductive network which allows electrical contact between the active material particles in the core, thereby achieving a high capacity without a loss in capacity ([0045]). Specifically, modified Hwang discloses wherein the electron-conducting material contains graphene ([0046]).
It would have been obvious to one of ordinary skill in the art to select graphene as the electron-conducting material, as disclosed by modified Hwang, with reasonable expectation that such would successfully achieve a high capacity without a loss in capacity, as desired by modified Hwang. 
However, modified Hwang is not particular regarding the type of graphene of the electron-conducting material so long as it achieves a high capacity ([0045]-[0046]) and therefore does not explicitly disclose wherein said graphene is selected from pristine graphene, graphene oxide, reduced graphene oxide, graphene fluoride, graphene chloride, nitrogenated 
Modified Hwang further discloses wherein the core comprising the active material particles is coated with a layer of graphene ([0037]), wherein the layer of graphene comprises one or more graphene layers ([0065]) and wherein the graphene may be graphene oxide ([0067]). Specifically, modified Hwang discloses wherein the graphene layer allows the movement of lithium ions to be facilitated to sufficiently generate the reaction of the core particles with lithium, thereby allowing the reversible capacity to be increases ([0066]).
It would have been obvious to one of ordinary skill in the art to utilize graphene oxide comprising a single layer, as disclosed by modified Hwang, as the graphene of the electron-conducting material, with reasonable expectation that such would successfully achieve a high capacity, as desired by modified Hwang.
Regarding Claims 6-7, modified Hwang discloses all of the limitations as set forth above. Modified Hwang further discloses wherein said thin encapsulating layer further comprises a polymer wherein a first carbonaceous material is dispersed in or bonded by said polymer, wherein said polymer contains a rubber ([0070]).
Regarding Claim 8, modified Hwang discloses all of the limitations as set forth above. Modified Hwang further discloses wherein said anode active material is silicon (Si) ([0038]).
Regarding Claim 11, modified Hwang discloses all of the limitations as set forth above. Modified Hwang further discloses wherein said anode active material is in a form of a 
It would have been obvious to one of ordinary skill in the art to utilize the overlapping portion of the range disclosed by modified Hwang for the diameter of the anode active material, with reasonable expectation that such would successfully reduce stress of the anode active material due to a volume expansion of the active particles generating during charge and discharge and thereby increase reversible capacity and improve cycle life characteristics, as desired by modified Hwang.
Regarding Claim 12, modified Hwang discloses all of the limitations as set forth above. Modified Hwang further discloses wherein at least one of said anode active material particles is coated with a layer of graphene prior to being encapsulated ([0037]).
Regarding Claim 17, modified Hwang discloses all of the limitations as set forth above. Modified Hwang discloses wherein said polymer contains a rubber ([0070]), wherein the rubber is not particularly limited and may be selected from the group of polychloroprene, styrene butadiene rubber, nitrile rubber, or a combination of two or more thereof ([0102]).
It would have been obvious to one of ordinary skill in the art to utilize polychloroprene, styrene butadiene rubber, nitrile rubber, or a combination of two or more thereof as the polymer, as disclosed by modified Hwang, with reasonable expectation that such would successfully form the encapsulating layer, as desired by modified Hwang. 
Claim 33, modified Hwang discloses all of the limitations as set forth above. Hwang further discloses a lithium battery ([0118]) containing an anode current collector ([0109]), the anode electrode as defined in Claim 1 ([0109]), a cathode active material layer ([0119]), an optional cathode current collector ([0119]), an electrolyte ([0118]), wherein the electrolyte is necessarily and inherently in ionic contact with said anode active material layer and said cathode active material layer in order to successfully produce a functioning battery, and an optional porous separator ([0121]) disposed between said anode active material layer and said cathode active material layer ([0126]).
The Examiner notes that the anode current collector, cathode current collector, and porous separator are optional limitations and consequently are not required for the structure of Claim 33, and thus do not further limit the scope of the claim. 
Regarding Claim 34, modified Hwang discloses all of the limitations as set forth above. Modified Hwang further discloses wherein the lithium battery is a lithium-ion battery ([0011], lithium secondary battery).
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US PGPub 2017/0047584) as applied to Claim 1 above, and further in view of Zhamu et al. (US PGPub 2017/0288211, which has a publication date of Oct. 5, 2017).
Regarding Claims 13-14, modified Hwang discloses all of the limitations as set forth above. Modified Hwang further discloses wherein in a lithium secondary battery, charge and discharge is possible due to lithium ions, which are discharged from the cathode active material by first charging, acting to transfer energy while moving between both electrodes ([0003]). For example, the lithium ions are intercalated into the anode active material and deintercalated 
However, modified Hwang does not disclose wherein at least one of said particulates further comprises from 0.1% to 40% by weight of a lithium ion-conducting additive dispersed in said thin encapsulating layer or in ionic contact with said anode active material particles encapsulated therein, wherein said lithium ion-conducting additive is HCOLi.
Zhamu teaches an anode electrode for a lithium battery having a high capacity ([0015]), said electrode comprising a particulate comprising a core and a thin encapsulating layer encapsulating said core ([0016]), wherein said thin encapsulating layer has a lithium ion conductivity no less than 10-7 S/cm ([0016]). Specifically, Zhamu disclose wherein said thin encapsulating layer comprises a lithium-ion conducting additive such as HCOLi ([0063]), wherein the lithium ion-conducting additive is preferably included in the range of 1% to 35% ([0060]), which falls within and therefore reads on the instantly claimed range of 0.1% to 40% by weight. 
It would have been obvious to one of ordinary skill in the art to utilize HCOLi in the range of 1% to 35% by weight, as taught by Zhamu, in the thin encapsulating layer of modified Hwang, with reasonable expectation that such would successfully improve the lithium ion-conductivity of the anode electrode, as desired by modified Hwang in order to successfully perform charging and discharging, as required for a lithium secondary battery.
Response to Arguments
Applicant's arguments filed March 15, 2021 have been fully considered but they are not persuasive.
Regarding Claim 1, the Applicant has amended the claim to recite “additional pores having a pore volume Vp, wherein said additional pores are between primary particles and the encapsulating layer, wherein said additional pores are not part of the primary particles”.
The Applicant argues that amended Claim 1 demonstrates a structure with a volume of space between the porous particle material and the thin encapsulating layer, see Figs. 3A, 3B, 4 and [0091] of the present application. Hwang does not obviate this. Hwang demonstrates a structure in which the thin encapsulating layer conforms closely to the porous particle, see the SEM Fig. 2C of Hwang. The impact of the location of the additional pore space can be further recognized by observing how relatively bumpy the particulates are in the SEM image (bumpy and irregular because the coating wraps into the divots of the pores).
The Examiner respectfully disagrees and notes that Hwang discloses wherein the anode electrode comprises an anode active material comprising a core ([0036]) and a thin encapsulating layer encapsulating said core ([0070]-[0071], second shell), wherein said core comprises additional pores having a volume Vp ([0039], first pores).
Specifically, the Examiner notes that said core comprises a plurality of primary particles ([0036]), wherein said additional pores are formed by agglomeration of the primary particles ([0039]) and therefore said additional pores are between the primary particles and the encapsulating layer, wherein said additional pores are not part of the primary particles.

Moreover, the Examiner notes that the comparison of SEM images of Hwang to drawings of the present application to demonstrate that Hwang does not disclose the location of additional pore space is not persuasive because the Applicant is comparing actual photographs of the particulate of Hwang to drawings (i.e. not photographs) of the present invention.
The Applicant further argues that the closely formed thin encapsulation layer of Hwang does not obviate the additional pores of the claimed subject matter. The additional pore volume, when present in Hwang, is limited to inside the core, see [0039] of Hwang. 
The Examiner respectfully disagrees and notes, as discussed above, Hwang discloses the thin encapsulating layer encapsulating said core ([0070]-[0071], second shell), wherein said core comprises additional pores having a volume Vp ([0039], first pores).
Specifically, the Examiner notes that said core comprises a plurality of primary particles ([0036]), wherein said additional pores are formed by agglomeration of the primary particles ([0039]) and therefore the additional pores would occur between the primary particles and the encapsulating layer, absent any persuasive evidence. 
The Applicant argues that Hwang would not obviate the claimed subject matter because the methodology of Hwang does not allow for the additional space in the location as it is in the claimed subject matter. 

The Examiner notes wherein the encapsulating layer of the particulate is formed to encapsulate the core by the process of spray-drying, wherein the particulate is then heat treated in order to convert the sacrificial polymer into pores (Figs 3(A), 4, and P23, L9-P24, L2, P40-42, see Examples 1-2).
Hwang discloses wherein the encapsulating layer is formed to encapsulate the core ([0070]-[0071], second shell) by the process of spray-drying ([0076], [0093]), wherein the wherein the particulate is then heat treated in order to convert the sacrificial polymer into pores ([0077], [0082], [0093]) and therefore because the method of forming the anode active material particulate of Hwang is substantially the same as that disclosed in the instant specification, said additional pores of Hwang would necessarily and inherently be between the primary particles and the encapsulating layer, as evidenced by Figs 3(A), 4, and P23, L9-P24, L2, P40-42, see Examples 1-2 of the instant specification. 
Thus, the arguments are not found to be persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381.  The examiner can normally be reached on Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        March 17, 2021

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
March 24, 2021